              Case 2:19-cr-00249-RSL Document 11 Filed 08/07/20 Page 1 of 4




 1                                                             The Honorable Robert S. Lasnik
 2
 3
 4
 5
 6
 7
                           UNITED STATES DISTRICT COURT FOR THE
 8
                             WESTERN DISTRICT OF WASHINGTON
 9                                     AT SEATTLE
10
11    UNITED STATES OF AMERICA,                         NO. CR19-249 RSL
12                             Plaintiff,
13                                                      PROTECTIVE ORDER
14                        v.
15    DOMINGO RAMIREZ RODRIGUEZ,
16
                                    Defendants.
17
18
19          This matter comes before the Court on the Stipulated Motion for a Protective Order
20 regarding discovery materials, as permitted by Fed. R. Crim. P. 16(d). Having considered
21 the record and files herein, the Court finds there is good cause to grant the stipulated
22 motion, and hence:
23          IT IS HEREBY ORDERED that the discovery materials discussed in the Motion
24 for the Protective Order and referred to therein as “Protected Material,” marked specially
25 as “Protected Material,” may be produced to counsel for the Defendant in this case.
26          IT IS FURTHER ORDERED that possession of Protected Material is limited to the
27 attorneys of record in this case and their staff, and to any investigators, expert witnesses,
28 and other agents the attorneys of record retained in connection with this case. The attorneys
     United States v. Rodriguez / CR19-249 RSL                            UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
     Protective Order - 1
                                                                           SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
               Case 2:19-cr-00249-RSL Document 11 Filed 08/07/20 Page 2 of 4




 1 of record, and their investigators, expert witnesses, and other agents can review Protected
 2 Material with the Defendant. The Defendant can inspect and review Protected Material,
 3 but shall not be allowed to possess, photograph, or record Protected Material or otherwise
 4 retain Protected Material or copies thereof.
 5           IT IS FURTHER ORDERED that defense counsel shall not provide Protected
 6 Material or copies thereof to any other person outside his or her law office, including the
 7 Defendant or his family or associates. If the Defendant resides at the FDC, he will be
 8 permitted to review the Protected Material, consistent with the regulations established by
 9 the Bureau of Prisons for discovery materials subject to a protective order and designated
10 as protected or sensitive material. Consistent with those rules and regulations, the
11 Defendant will be permitted to review the Protected Material with his counsel or in a
12 controlled environment at the FDC, but will be prohibited from keeping a copy of the
13 material in his possession, printing it out, copying it, or distributing it.
14           IT IS HEREBY FURTHER ORDERED that the Defendant, defense counsel, and
15 others to whom disclosure of the content of the Protected Material may be necessary to
16 assist with the preparation of the defense, shall not disclose the Protected Material or its
17 contents, other than as necessary for the preparation of defenses at trial and in subsequent
18 appellate proceedings, if necessary. Specifically, the attorneys of record and members of
19 the defense team acknowledge that providing copies of the Protected Material to the
20 Defendant and other persons is prohibited, and agree not to duplicate or provide copies of
21 the Protected Material to the Defendant and other persons. This order does not limit
22 employees of the United States Attorney’s Office for the Western District of Washington
23 from disclosing the Protected Material to members of the United States Attorney’s Office,
24 federal law enforcement agencies, the Court, or witnesses in order to pursue other
25 investigations or the prosecution in this case. Nor does it limit employees of the United
26 States Attorney’s Office for the Western District of Washington from disclosing the
27 Protected Material to the defense as necessary to comply with the government’s discovery
28 obligations.
      United States v. Rodriguez / CR19-249 RSL                              UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5220
      Protective Order - 2
                                                                              SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
              Case 2:19-cr-00249-RSL Document 11 Filed 08/07/20 Page 3 of 4




 1          Nothing in this Protective Order prohibits defense counsel from showing the
 2 Protected Material, or reviewing its contents, with the Defendant or with others to whom
 3 disclosure may be necessary to assist with the preparation of the defense at trial and in
 4 subsequent appellate proceedings, if necessary.
 5          IT IS FURTHER ORDERED that if counsel for the Defendant finds it necessary to
 6 file any documents marked as Protected Material, the material shall be filed under seal with
 7 the Court.
 8          Nothing in this Order shall prevent any party from seeking modification of this
 9 Protective Order or from objecting to discovery that it believes to be otherwise improper.
10 The parties agree that in the event that compliance with this Order makes it difficult for
11 defense counsel to adhere to their Sixth Amendment obligations, or otherwise imposes an
12 unworkable burden on counsel, defense counsel shall bring any concerns about the terms
13 of the Order to the attention of the government. The parties shall then meet and confer
14 with the intention of finding a mutually acceptable solution. In the event that the parties
15 cannot reach such a solution, defense counsel shall have the right to bring any concerns
16 about the scope or terms of the Order to the attention of the Court by way of a motion.
17          Nothing in this order should be construed as imposing any discovery obligations on
18 the government that are different from those imposed by case law and Rule 16 of the
19 Federal Rules of Criminal Procedure. The failure to designate any materials as provided
20 in paragraph 2 shall not constitute a waiver of a party’s assertion that the materials are
21 covered by this Protective Order.
22          This Protective Order does not constitute a ruling on the question of whether any
23 particular material is properly discoverable or admissible and does not constitute any ruling
24 on any potential objection to the discoverability of any material.
25          IT IS FURTHER ORDERED that at the conclusion of the case, the Protected
26 Material shall be returned to the United States, or destroyed, or otherwise stored in a
27 manner to ensure that it is not subsequently duplicated or disseminated in violation of this
28 Protective Order.
     United States v. Rodriguez / CR19-249 RSL                            UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
     Protective Order - 3
                                                                           SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
              Case 2:19-cr-00249-RSL Document 11 Filed 08/07/20 Page 4 of 4




 1          The Clerk of the Court is directed to provide a filed copy of this Protective Order to
 2 all counsel of record.
 3
 4          DATED this 7th day of August, 2020.
 5
 6
 7                                                     A
                                                       Robert S. Lasnik
 8                                                     United States District Judge
 9
10
11
     Presented by:
12
13 s/ Nicholas Manheim
   NICHOLAS MANHEIM
14 Assistant United States Attorney
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     United States v. Rodriguez / CR19-249 RSL                              UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
     Protective Order - 4
                                                                             SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
